DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 8/3/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current interpretation of Egawa (US 2011/0024904).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa (US 2011/0024904).

    PNG
    media_image1.png
    333
    638
    media_image1.png
    Greyscale

Regarding claim 1, Egawa discloses:
An apparatus comprising: 
a volume of solder (123, ¶0032) having a first end and a second end opposite the first end; 
a plurality of core balls (121a, 122a, ¶0033) disposed within the volume of solder (123), wherein the plurality of core balls are in a substantially linear alignment from a first location in the volume of solder proximate to the first end to a second location in the volume of solder proximate to the second end; 
Egawa does not disclose “wherein a first one of the plurality of core balls has a first total composition, and a second one of the plurality of core balls has a second total composition, the second total composition different from the first total composition”.  
However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the size (total compostion) of the core balls would not modify the function of the apparatus.  Therefore the claimed device was not considered patentably distinct from the prior art device.

Regarding claim 2, Egawa further discloses:
wherein the first end is to attach to a first substrate (111, ¶0031, 101a, ¶0040) and the second end is to attach to a second substrate (111, 101b, ¶0040). 
Regarding claim 3, Egawa further discloses:
wherein one or more of the plurality core ball includes copper (¶0033). 
Regarding claim 4, Egawa further discloses:
Wherein one or more of the plurality of core ball (121a) includes a solder plating (121b, ¶0033).
Regarding claim 5, Egawa discloses:
A package comprising (101, ¶0030): 
a first substrate (111) with a first side and a second side opposite the first side; 
a second substrate (111 of 101b, figure 6, 7) with a first side and a second side opposite the first side; and  24AB3211-US 111079-244191 
an interconnect joint (118) to couple the second side of the first substrate with the first side of the second substrate, wherein the interconnect joint includes a plurality of core balls (121a, 122a) aligned substantially linearly to provide stability to the interconnect joint.  
Egawa does not disclose “wherein a first one of the plurality of core balls has a first total composition, and a second one of the plurality of core balls has a second total composition, the second total composition different from the first total composition”.  
However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the size (total compostion) of the core balls would not modify the function of the apparatus.  Therefore the claimed device was not considered patentably distinct from the prior art device.
Regarding claim 6, Egawa further discloses;
wherein the plurality of core balls are within a solder compound (123).  
Regarding claim 7, Egawa further discloses:
one or more second interconnect joint (118) to couple the second side of the first substrate with the first side of the second substrate, wherein the one or more second interconnect joint includes, respectively, a plurality of core balls (121a, 122a) aligned substantially linearly to provide stability to the one or more second interconnect joint.  
Regarding claim 8, Egawa further discloses:
a spacer (120, ¶0032) between the plurality of interconnect joints (118) to prevent solder from intermixing between the interconnect joints.  
Regarding claim 9, Egawa further discloses:
wherein one or more of the plurality of core ball includes copper (¶0033). 
Regarding claim 10, Egawa further discloses:
wherein a one or more of the plurality of copper core ball (121a) includes a nickel plating (121b, ¶0033).  
Regarding claim 11, Egawa further discloses:
wherein one or more of the plurality of core balls is a polymer core ball (synthetic resin, ¶0033) that includes a solder plating.  
Regarding claim 12, Egawa further discloses:
wherein one or more of the plurality of core balls is a core ball has a substantially spherical shape (¶0033).  
Regarding claim 14, Egawa further  discloses:
wherein the first substrate (111) and the second substrate (111) are substantially parallel.  
Regarding claim 15, Egawa does not disclose “wherein the diameter of a core ball is between 6 mils and 12 mils”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the size of the core balls would not modify the function of the core balls, therefore the claimed device was not patentably distinct from the prior art device.
Regarding claim 16, Egawa further discloses:
A method comprising: attaching one or more core balls (121, figure 3c), respectively, at one or more locations on a side of the first substrate (111); 
attaching one or more core balls (122, figure 4c) , respectively, at one or more locations on a side of the second substrate, and wherein the one or more locations on the side of the first substrate correspond to the one or more locations on the first of the second substrate; and 
coupling the one or more core balls on the first substrate to the one or more core balls on the second substrate (figure 5c).  
Egawa does not disclose “wherein the one or more core balls on the first substrate each has a first total composition, and the one or more core balls on the second substrate each has a second total composition, the second total composition different from the first total composition” in combination with the remaining claimed features.
However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the size (total compostion) of the core balls would not modify the function of the apparatus.  Therefore the claimed device was not considered patentably distinct from the prior art device.
Regarding claim 17, Egawa further discloses:
wherein the core balls (121, 122) are encapsulated in solder (123).  
Regarding claim 18, Egawa further discloses:
wherein coupling the one or more core balls on the first substrate to the one or more core balls on the second substrate further includes: applying a flux or paste (121b, 122b) to at least a portion of the one or more core balls;  26AB3211-US 111079-244191 
aligning the side of the first substrate and side of the second substrate so that at least one of the one or more core balls on the side of the first substrate are in direct contact with the one or more core balls on the side of the second substrate.  
Regarding claim 19, Egawa further discloses:
wherein coupling the one or more core balls on the first substrate to the one or more core balls on the second substrate further includes applying heat to cause a reflow of solder coupled with the one or more core balls to substantially linearly align the core balls (¶0037).  
Regarding claim 20, Egawa does not disclose “wherein a core ball attached at a location on a side of the first or second substrate further includes two or more core balls attached at the location, wherein the two or more core balls are aligned substantially linearly in a direction generally perpendicular to the first or the second substrate”. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two or more core balls, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, the claimed limitations are considered met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899